Order, Appellate Term, First Department, entered on February 8, 1980, unanimously reversed, on the law, without costs and without disbursements, and plaintiff’s motion for summary judgment granted on constraint of Danzig v Dikman (78 AD2d 303). The parties are directed to settle an order and, in the event of their inability so to do, the matter is remanded to the Special Term of Civil Court for the entry of an appropriate order in accordance herewith. Settle order. Concur — Kupferman, J.P., Sandler, Markewich, Silverman and Bloom, JJ.